                 IN THE UNITED STA ES DISTRICT COURT
                                                                          FILED
                     FOR THE DISTRI ~ OF MONTANA                          MARO 4 2020
                          MISSOUL r IVISION                           Cle~. U.s
                                                                         District
                                                                                      .
                                                                                    District   c
                                                                              ~- Of Mont Ourt
                                                                               !8s0u1a ana


ANTHONY REBICH, and SHERRY                            CV 19-26-M- DWM
REBICH,

                         Plaintiffs,
                                                                 ORDER
        vs.

DEPARTMENT OF VETERANS
AFFAIRS, UNITED STATES OF
AMERICA, and DOES 1 through 10,
inclusive,

                         Defendants.


      Defendant United States having fil d an unopposed motion for leave to file

the Declaration of Amy Kelly and Exhibi A though N under seal,

      IT IS ORDERED that the motion (      r·   33) is GRANTED. The Clerk of

Court is directed to j , tlodged declaraitr n and its attached e~ibits under seal.

      DATED this   r    day of March, 20   t·
                                                          /
                                                              / /,
                                                      /
